1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8
     SUTEN BLACKGOLD,                                 )   Case No.: 1:21-cv-00857-NONE-SAB (PC)
9                                                     )
                      Plaintiff,                      )
10                                                    )   ORDER VACATING FINDINGS AND
              v.                                          RECOMMENDATIONS
11                                                    )
                                                      )   (ECF No. 8)
     KERN VALLEY STATE PRISON CASE
12                                                    )
     RECORDS, et al.,
                                                      )
13                                                    )
                      Defendants.                     )
14
15            Plaintiff Suten Blackgold is proceeding pro se in this civil rights action pursuant to 42 U.S.C. §
16   1983.
17            Plaintiff filed the instant action on May 28, 2021, along with a motion to proceed in forma
18   pauperis. On June 3, 2021, the Court issued Findings and Recommendations recommending
19   Plaintiff’s motion for in forma pauperis be denied because he has sufficient funds in his trust account
20   to pay the filing fee. Inasmuch as Plaintiff paid the filing fee in full on June 28, 2021, the Findings
21   and Recommendations issued on June 3, 2021, are vacated. Plaintiff is advised that the Court will
22   screen his complaint in due course.
23
24   IT IS SO ORDERED.
25
     Dated:        June 29, 2021
26                                                        UNITED STATES MAGISTRATE JUDGE
27
28

                                                          1
